*553MEMORANDUM**
Agustín Dominguez Hernandez, his wife, Irma Chavez de Santiago, and their six children, all natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings to apply for protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001). We deny the petition for review.
The BIA did not abuse its discretion when it denied reopening, when petitioners made no argument about how the general evidence they offered regarding torture in Mexico showed that petitioners themselves were more likely than not to be tortured if deported to Mexico. See id. at 1282.
Because we deny the petition on this ground, we do not consider petitioners’ contention that the BIA incorrectly determined that their motion was untimely.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.